    Case: 2:20-cr-00062-SDM Doc #: 24 Filed: 05/14/20 Page: 1 of 4 PAGEID #: 65



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.
                                                 Case No. 2:20-CR-62 (1-2)
                                                 JUDGE SARAH D. MORRISON

STEVEN G. ROSSER and
WHITNEY R. LANCASTER

               Defendants.


                                             ORDER

       The defendant having this date entered a plea of not guilty to the Indictment filed in this

case, the Court hereby establishes the following schedule which will govern the course of this

case from now until trial.

                                        I. TRIAL DATE

       This case is set for trial on Monday, July 6, 2020 at 9:00 a.m. in Courtroom #132.

                             II. DISCOVERY AND INSPECTION

       The attorney for the defendants are directed to forthwith contact the Assistant U. S.

Attorney in charge of the prosecution of this case, if prior contact has not been made, and

arrange a meeting for the purpose of resolving all requests for discovery provided for under the

Federal Rules of Criminal Procedure, including Rule 16. Upon request for discovery by the

attorney for the defendants, pursuant to FRCrP Rule 16, the government shall make the required

disclosure of evidence discoverable under the terms and conditions of Rule 16(b). The
    Case: 2:20-cr-00062-SDM Doc #: 24 Filed: 05/14/20 Page: 2 of 4 PAGEID #: 66



government shall then file a response to defendant's request for discovery within one week of the

filing of the defendant's request.

        The discovery meeting, shall be held as promptly as possible and prior to May 22, 2020.

If at any time during the course of these proceedings after the initial request any party fails to

comply with FRCrP 16 such failure shall be brought to the attention of the Court by a specific

motion to compel discovery. Motions to compel shall be filed one week from the date of a

party's denial of the initial request.

                                          III. MOTIONS

        All motions of any kind, other than motions in limine, by the defendants or by the

government, shall be filed on or before June 12, 2020. All briefs opposing said motions shall

be filed on or before June 19, 2020. Reply briefs will not be filed without obtaining leave of

court. Upon the filing of any motion, the movant shall state therein whether an evidentiary

hearing is required and the reasons therefor. If the Court agrees, a hearing will be set forthwith.

                   IV. PLEA NEGOTIATIONS AND PLEA AGREEMENT

        Plea agreement discussions between the Assistant U.S. Attorney and the attorney for the

defendants, pursuant to Rule 11(E), Federal Rules of Criminal Procedure, shall be commenced as

soon as practicable. If a plea agreement is reached, notice thereof shall be given to the Court

forthwith and a change of plea will be scheduled. Counsel are instructed to comply with District

Order 81-5 dealing with pleas of guilty offered pursuant to a plea agreement, and pleas of guilty

offered in the absence of a plea agreement.
    Case: 2:20-cr-00062-SDM Doc #: 24 Filed: 05/14/20 Page: 3 of 4 PAGEID #: 67




                              V. MOTION FOR CONTINUANCE

       Any motion for a change of the trial date shall be in writing and shall be made at least ten

days prior to the scheduled trial date and set forth those factors listed in Title 18 U.S.C. §

3161(h)(8)(B), which the movant contends support the motion.

                                         VI. PRETRIAL

       This matter is set for a Final Pretrial Conference on Tuesday, June 30, 2020 at 4:00

p.m. Counsel shall be prepared to discuss the following matters:

       (A)     Motions In Limine

       (B)     Stipulations

       (C)     Contested Legal Issues

       (D)     Length of Trial

       (E)     Voir Dire

               (1)     Procedure

               (2)     Number of Alternates

       (F)     Need for Audio-Visual Equipment or Other Special Equipment

       (G)     Jury Instructions

       (H)     Miscellaneous Issues

                                   VII. TRIAL PROCEDURES

       Counsel are instructed to review thoroughly the attached trial procedures, fully

incorporated into this Order, which set out the procedures to be followed at trial. The Order
    Case: 2:20-cr-00062-SDM Doc #: 24 Filed: 05/14/20 Page: 4 of 4 PAGEID #: 68




further notes that the following items must be filed with the Court on or before June 22, 2020:

         (A)    Motions In Limine

         (B)    Proposed Jury Instructions

         (C)    Stipulations

         (D)    List of Exhibits

         Parties are reminded that all deadlines set forth in this Order are firm. The parties

SHALL file or submit to the Court's chambers all required documents by the dates set forth in

this order unless prior approval of the Court for filing on a later date has been obtained from the

Court.

         Parties are also reminded that the use of mobile devices, including but not limited to text

messaging and emailing, during status conferences before the Court is strictly prohibited.




                                                   /s/ Sarah D. Morrison ______
                                                   SARAH D. MORRISON
                                                   United States District Judge

DATED: May 14, 2020
